DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable subject matter 
Based on the foregoing reasons, Claims 1-20 filed 09/03/2020, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method, apparatus and a non-transitory computer-readable medium for coding video data. The invention determines if a current block is coded with a subblock-based temporal motion vector prediction mode and if a spatial neighboring block is coded with an intra block copy mode. The invention identifies a corresponding video region in a collocated picture of the current block without using the motion information of the spatial neighboring block.

Closest prior art of  Zhang et al. (US 20190246143 A1); IKAI (US 20190191171 A1); Yu et al. (US 20160373756 A1); XU et al. (US 20190246128 A1) either singularly or in combination, fail to anticipate or render the above limitations obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486  

/MASUM BILLAH/Primary Examiner, Art Unit 2486